Case 9:19-bk-11573-MB   Doc 593 Filed 12/05/19 Entered 12/05/19 18:42:24   Desc
                         Main Document    Page 1 of 11
Case 9:19-bk-11573-MB   Doc 593 Filed 12/05/19 Entered 12/05/19 18:42:24   Desc
                         Main Document    Page 2 of 11
Case 9:19-bk-11573-MB   Doc 593 Filed 12/05/19 Entered 12/05/19 18:42:24   Desc
                         Main Document    Page 3 of 11
Case 9:19-bk-11573-MB   Doc 593 Filed 12/05/19 Entered 12/05/19 18:42:24   Desc
                         Main Document    Page 4 of 11
Case 9:19-bk-11573-MB   Doc 593 Filed 12/05/19 Entered 12/05/19 18:42:24   Desc
                         Main Document    Page 5 of 11
Case 9:19-bk-11573-MB   Doc 593 Filed 12/05/19 Entered 12/05/19 18:42:24   Desc
                         Main Document    Page 6 of 11
Case 9:19-bk-11573-MB   Doc 593 Filed 12/05/19 Entered 12/05/19 18:42:24   Desc
                         Main Document    Page 7 of 11
Case 9:19-bk-11573-MB   Doc 593 Filed 12/05/19 Entered 12/05/19 18:42:24   Desc
                         Main Document    Page 8 of 11
Case 9:19-bk-11573-MB   Doc 593 Filed 12/05/19 Entered 12/05/19 18:42:24   Desc
                         Main Document    Page 9 of 11
Case 9:19-bk-11573-MB   Doc 593 Filed 12/05/19 Entered 12/05/19 18:42:24   Desc
                        Main Document     Page 10 of 11
Case 9:19-bk-11573-MB   Doc 593 Filed 12/05/19 Entered 12/05/19 18:42:24   Desc
                        Main Document     Page 11 of 11
